Title: From Alexander Hamilton to Richard Harrison, 10 September 1794
From: Hamilton, Alexander
To: Harrison, Richard



Treasury DepartmentSeptember 10th 1794
Sir

Inclosed I transmit herewith, an Account of Mr. Le Maigres against the United States for the hire of his Vessell to carry Mr. Higginson, who was appointed by the President of the United States, Agent to go to the British West India Islands, on the subject of the American Vessells captured by the British Cruizers since the commencement of the War between France and England which Account you will be pleased to have adjusted with all possible dispatch.

The admission of the charge of forty Dollars noted at the foot of the account, must depend upon the question whether the United States are liable to make good expences of that Nature.
The only deduction to be made from the Account that I know of at present is the Sum of One hundred and seventeen Dollars credited by Mr. Le Maigre.
I am with Consideration   Sir   Your most Obedt. Servt

A Hamilton
Richard Harrison EsqrAuditor of the Treasury

